EX-99 2 subitm77i.htm SUB-ITEM 77I Sub-Item 77I. Terms of New or Amended Securities Terms of New or Amended Securities Dreyfus Manager Funds I DREYFUS ALPHA GROWTH FUND DREYFUS S&P STARS FUND DREYFUS S&P STARS OPPORTUNITIES FUND At meetings held on July 15, 2008, the Board of Directors of Dreyfus Manager Funds I (the Company), on behalf of Dreyfus Alpha Growth Fund, Dreyfus S&P STARS Fund and Dreyfus S&P STARS Opportunities Fund (the Funds), approved a proposal to modify the eligibility requirements of the Funds Class I shares. Sub-Item 77I. Terms of New or Amended Securities Terms of New or Amended Securities Dreyfus Manager Funds I DREYFUS ALPHA GROWTH FUND DREYFUS S&P STARS FUND DREYFUS S&P STARS OPPORTUNITIES FUND Effective December 3, 2008, no investments for new accounts were permitted in Class T of Dreyfus Alpha Growth Fund, Dreyfus S&P STARS Fund and Dreyfus S&P STARS Opportunities Fund (the Funds), except that participants in certain group retirement plans were able to open a new account in Class T of the Funds, if the Funds were established as an investment option under the plans before December 3, 2008. After February 4, 2009 (the Effective Date), subsequent investments in the Funds Class A shares made by holders of the Funds Class T shares who received Class A shares of the Funds in exchange for their Class T shares will be subject to the front-end sales load schedule currently in effect for Class T shares. Otherwise, all other Class A share attributes will be in effect. Effective on the Effective Date, the Funds issued to each holder of Class T shares, in exchange for said shares, Class A shares of the Funds having an aggregate net asset value equal to the aggregate net asset value of the shareholders Class T shares. Thereafter, the Funds no longer offered Class T shares. These changes, with respect to the Funds, were reflected in a Supplement to the Funds Prospectuses and Statement of Additional information filed pursuant to Rule 497(e) under the Securities Act of 1933, as amended, filed with the Securities and Exchange Commission on November 3, 2008.
